ORDER
Pursuant to Article V, § 4, of the South Carolina Constitution, Rule 410(d) of the South Carolina Appellate Court Rules is amended to read as follows:
(d) Membership. Except as otherwise provided in the rules of this Court, no person shall engage in the practice of law in the State of South Carolina who is not licensed by this Court and a member in good standing of the South Carolina Bar. Further, no person shall be a member of the South *516Carolina Bar who has not been licensed to practice law by this Court.
This amendment shall be effective on December 31, 2011. On that date, the membership of all current associate members shall end and any provision of the Bylaws of the South Carolina Bar relating to associate members shall be rescinded. Nothing in this order shall be construed as preventing the South Carolina Bar from allowing lawyers or retired lawyers from other jurisdictions to attend bar functions or receive bar publications on such terms or conditions as the South Carolina Bar may determine are appropriate.
IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, C.J.